       Case 3:19-cv-02561-WHO Document 115-1 Filed 12/07/20 Page 1 of 3




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
     LEE BRAND (CA Bar No. 287110)
 3   lee.brand@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 983-1000
 5   Facsimile: (415) 983-1200

 6   Attorneys for Defendant
     STARKIST CO.
 7

 8                             UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11   WARREN GARDNER, et al., on behalf of                    Case No. 3:19-cv-02561-WHO
     themselves and all others similarly situated,
12                                                           DECLARATION OF LEE BRAND IN
                            Plaintiffs,                      SUPPORT OF STARKIST CO.’S
13                                                           OPPOSITION TO PLAINTIFFS’
            v.                                               MOTION FOR ISSUANCE OF
14                                                           LETTER ROGATORY
     STARKIST CO., a Delaware Corporation,
15                                                           Date:    January 6, 2021
                            Defendant.                       Time:    2:00 p.m.
16                                                           Place:   Courtroom 2, 17th Floor
                                                             Judge:   Hon. William H. Orrick
17

18

19

20

21

22

23

24

25

26

27

28

                                          BRAND DECLARTION ISO OPPOSITION TO MOTION FOR LETTER ROGATORY
                                                  4848-4849-9923.v2               Case No. 3:19-cv-02561-WHO
       Case 3:19-cv-02561-WHO Document 115-1 Filed 12/07/20 Page 2 of 3




 1                               DECLARATION OF LEE BRAND

 2   I, Lee Brand, declare as follows:

 3          1.      I am an active member of the California State Bar and this Court and

 4   Counsel at the law firm of Pillsbury Winthrop Shaw Pittman LLP, counsel of record for

 5   Defendant StarKist Co. (“StarKist”). I make this declaration in support of StarKist’s

 6   Opposition to Plaintiffs’ Motion for Issuance of Letter Rogatory. The facts set forth herein

 7   are based upon my own personal knowledge and, if called as a witness, I could and would

 8   testify competently thereto.

 9          2.      On September 22, 2020, fellow counsel for StarKist Roxane Polidora,

10   counsel for Plaintiffs Brian Penny, and I, among others, participated in an initial meet and

11   confer via videoconference regarding StarKist’s responses and objections to Plaintiffs’

12   discovery requests. During that videoconference, I pointed out that Plaintiffs’ requests for

13   production Nos. 5, 8, 10 and 11 were overbroad because, in calling for information about

14   boats in which “Your owners” held any “financial interest,” they called for information that

15   had nothing to do with products sold by StarKist.

16          3.      Mr. Penny responded that Plaintiffs sought to better understand StarKist’s

17   supply chain and that they wanted to know about the fishing practices of StarKist’s parent

18   company, Dongwon Industries Co. Ltd. (“DWI”). Mr. Penny further explained that

19   Plaintiffs sought discovery regarding DWI’s fishing practices regardless of whether they

20   related to fish in StarKist’s products, as he believed that any StarKist dolphin-safe

21   representation regarding its tuna products would be misleading if DWI’s unrelated fishing

22   practices were harming dolphins.

23          4.      I responded that this theory was neither reflected in Plaintiffs’ complaint nor

24   plausible on its face. I also explained that StarKist had no issue providing information

25   about tuna that DWI actually supplied to StarKist, and that such information was already

26   called for by Plaintiffs’ request for production No. 7.

27

28
                                                    1
                                      BRAND DECLARTION ISO OPPOSITION TO MOTION FOR LETTER ROGATORY
                                              4848-4849-9923.v2               Case No. 3:19-cv-02561-WHO
       Case 3:19-cv-02561-WHO Document 115-1 Filed 12/07/20 Page 3 of 3




 1          5.      On October 29, 2020, Plaintiffs sent StarKist a letter asserting that StarKist

 2   had improperly objected to discovery requests seeking information about DWI. Attached

 3   hereto as Exhibit 1 is a true and correct copy of a relevant except from that letter.

 4          6.      On November 19, 2020, StarKist responded with a letter clarifying its

 5   objections to Plaintiffs’ DWI-related discovery requests. Attached hereto as Exhibit 2 is a

 6   true and correct copy of a relevant except from that letter.

 7          7.      Later that same day, Ms. Polidora and I participated in a further discovery

 8   meet and confer via videoconference with Plaintiffs’ counsel Stuart Davidson and Brian

 9   Penny, among others. During that videoconference, I reiterated the points made in

10   StarKist’s letter that Plaintiffs had falsely assumed that DWI supplies most of StarKist’s

11   tuna whereas, in 2020 for instance, DWI had only supplied approximately 3% of StarKist’s

12   raw fish purchases. Plaintiffs’ counsel acknowledged that they were surprised to learn this

13   information but expressly stated that they did not dispute it.

14          8.      Neither during this videoconference nor at any other point did Plaintiffs seek

15   to meet and confer with StarKist regarding—or even mention—their intention to move for a

16   letter rogatory to seek information directly from DWI.

17          9.      StarKist has agreed to produce to Plaintiffs all contracts of purchase for the

18   raw tuna in relevant StarKist products, as well as relevant documents required by such

19   contracts, including NOAA Form 370s, captain’s statements, and StarKist “Dolphin Safe”

20   certificates. These documents reflect each boat that supplied raw tuna purchased by

21   StarKist, the owner and captain of each boat, the fishing method used to catch the

22   purchased tuna, and the amount paid for the tuna.

23          I declare under penalty of perjury that the foregoing is true and correct. Executed

24   on December 7, 2020, at San Francisco, California.

25

26
                                                                    Lee Brand
27

28
                                                    2
                                      BRAND DECLARTION ISO OPPOSITION TO MOTION FOR LETTER ROGATORY
                                              4848-4849-9923.v2               Case No. 3:19-cv-02561-WHO
